DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  WILFREDO FROMETA ZALDIVAR,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2943

                         [November 29, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit; Palm Beach County; Daliah Weiss, Judge;
L.T. Case No. 502015CF012434AXXXWB.

  Martin Beguiristain, Miami, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.